IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE

            STATE OF TENNESSEE v. THOMAS EDWARD HOGUE

                              Criminal Court for Davidson County
                                         No. 99-B-823



                   No. M2005-02874-CCA-R3-CD - Filed February 28, 2007

                                              ORDER


               This cause came before the court upon the State of Tennessee’s petition for a
rehearing, wherein the State posited that the court’s opinion in this cause incorrectly referred to the
statutory provision for the writ of error coram nobis in civil cases when a reference to the statute
governing criminal cases should have been used. We agree.

                It is ORDERED that the petition for rehearing is granted, the opinion previously filed
in this cause is withdrawn, and the clerk of the appellate court shall enter and file in its place the
opinion submitted herewith, which refers to and quotes Tennessee Code Annotated section 40-26-
105, the statutory provision for writs of error coram nobis in criminal cases.

                It is further ORDERED that the judgment filed with the original opinion, though
unchanged by this order, shall be vacated, and the clerk of the appellate court shall re-enter said
judgment on the date of filing the accompanying amended opinion. No further action is taken with
respect to the petition to rehear.

                                                               PER CURIAM

                                                               (Witt, Woodall, Williams, JJ.)